Citation Nr: 0534640	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee injury residuals, including 
scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted the 
veteran's claim for a compensable evaluation for his service-
connected left knee injury, and assigned it a 10 percent 
evaluation effective from July 12, 2002.  Thereafter, the 
veteran appealed this decision, and requested an evaluation 
in excess of 10 percent.

At this time, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board finds that this claim must be remanded to the RO 
for additional development, prior to any review on appeal.

Evidence and information of record, including that obtained 
during a recent hearing before the undersigned in September 
2005, indicates that the veteran has additional outstanding 
private and VA medical treatment and evaluation records which 
should be obtained and evaluated with regard to this matter.  
As well, as his last VA medical examination was conducted in 
December 2002 and the veteran has stated that his left knee 
disability is now worse, the Board recognizes that the 
veteran is in need of an updated VA examination in order to 
assess the current severity of his service-connected 
disability.  See 38 C.F.R. § 3.159(c)(1), (2), (4) (2005); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
constructively considered to be a part of the record, and 
should be obtained for review of VA claims for benefits); 
VAOPGCPREC 12-95.  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  After securing the necessary release, 
the RO should obtain the veteran's record 
of medical treatment for his left knee 
from W.G.W., Jr., M.D., as dated for the 
period of approximately October 2002 to 
November 2003 (or to the present if there 
are additional records beyond that date).  

2.  The RO should obtain the veteran's 
record of medical treatment for his left 
knee from the VA Medical Center in 
Lexington, Kentucky, as dated from 
approximately November 2003 to the 
present.

3.  After the RO completes the 
development requested above, then it 
should schedule the veteran for a new VA 
orthopedic examination, in order to 
assess the current severity of his 
service-connected left knee disability.  
The RO must forward the claims file for 
review by the examiner in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should order or perform all 
evaluations, tests and studies (including 
X-ray evaluation and range of motion 
measurement) deemed necessary, and should 
report all complaints and clinical 
manifestations in detail.  In accordance 
with 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005) 
and DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995), the examiner should 
address any weakened movement of the left 
knee, including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, then the 
examiner should also offer an opinion as 
to whether there would be additional 
limits on functional ability during such 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up, then he/she should report that for 
the record.  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


